Citation Nr: 0812513	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-15 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus, type II, with slight 
peripheral neuropathy, for the period from May 8, 2001 
through June 5, 2005.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected diabetes mellitus, type II, with slight 
peripheral neuropathy, for the period beginning on June 6, 
2005.  

3.  Entitlement to separate compensable evaluations for 
peripheral neuropathy of the right and left lower extremities 
associated with the service-connected diabetes mellitus, type 
II.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) during a hearing at the RO in 
January 2006, the Board remanded this appeal back to the RO 
for further development of the record in March 2006.  

Pursuant to a December 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

The matter of entitlement of a total rating based on 
individual unemployability due to service-connected 
disability is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  For the period prior to June 6, 2005, the service-
connected diabetes mellitus, type II, is not shown to have 
required more than treatment with oral hypoglycemic agents 
and restricted diet.  

2.  Beginning on June 6, 2005, the service-connected diabetes 
mellitus, type II is shown to have been productive of a 
disability picture that more closely approximated one 
requiring treatment with oral hypoglycemic agents, insulin, 
restricted diet and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring yearly 
hospitalizations or regular visits to the diabetic care 
provider.  

3.  The service-connected peripheral neuropathy of the right 
and left lower extremities associated with the diabetes 
mellitus, type II is currently shown to productive of a 
separately ratable disability picture that more nearly 
approximates that of moderate incomplete paralysis of the 
posterior tibial nerve on each side.  



CONCLUSIONS OF LAW

1.  Prior to June 6, 2005, the criteria for the assignment of 
an evaluation in excess of 20 percent for the service-
connected diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 7104 (West 2002 & Supp 2007); 38 C.F.R. §§ 
4.7, 4.119 including Diagnostic Code 7913 (2007).  

2.  Beginning on June 6, 2005, the criteria for the 
assignment of an evaluation of 60 percent for the service-
connected diabetes mellitus have been met.  38 U.S.C.A. §§ 
1155, 5107(b), 7104 (West 2002 & Supp 2007); 38 C.F.R. §§ 
4.7, 4.119 including Diagnostic Code 7913 (2007).  

3.  The criteria for the assignment of separate 10 percent 
evaluations for the service-connected peripheral neuropathy 
of the right and left lower extremities associated with the 
diabetes mellitus, type II have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.120 including Diagnostic Code 
7913, 4.124a including Diagnostic Code 8525 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  
  
Here, the noted VCAA letter was issued subsequent to the 
appealed August 2002 rating decision.  However, the RO 
readjudicated the appeal in a June 2007 Supplemental 
Statement of Case (SSOC).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed August 2002 rating 
decision.  Id.  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

A 20 percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  

A 100 percent evaluation is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

In the present case, the RO initially granted service 
connection for diabetes mellitus in the August 2002 rating 
decision.  A 20 percent evaluation was assigned, effective in 
July 2001.  In a June 2003 rating decision, the RO granted an 
earlier effective date of May 2001 for the diabetes.  

In a July 2007 rating decision, the RO increased the 
evaluation for the service-connected diabetes to 40 percent.  
This 40 percent evaluation was effective June 2005.  Since 
the increase during the appeal did not constitute a full 
grant of the benefit sought, the veteran's claim for an 
increased evaluation for the diabetes mellitus remains on 
appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993). 


A.  The period May 8, 2001 through June 5, 2005.

During a July 2002 VA examination, the veteran reported that 
he was diagnosed with diabetes in 1971.  Since that time, he 
had been on oral hypoglycemic agents, including Prandin and 
Glucophage.  

The veteran had not had a heart attack or coronary artery 
disease but did have an aortic valve replacement with a pig 
valve three to four years ago.  He took medication for his 
blood pressure which tended to run low.  

The veteran wore glasses but his ophthalmologic exams were 
negative for retinal damage.  He had no kidney or renal 
problems.  He did have problems with erections.  He had no 
pain in his leg when he walked but currently had tingling on 
the side of his leg and the back of his leg.  

He had no numbness or tingling in his feet but his feet felt 
cold.  He had a five year history of dizziness, especially 
when he walked or got up too quickly.  An MRI of the brain 
was normal.  He reported doctors told him he had autonomic 
neuropathy causing his blood pressure to drop.  

He complained of increased severity of the autonomic 
neuropathy, lightheadedness, unsteadiness, and low blood 
pressure.  Additionally, he complained of limited neuropathy 
in his feet plus a tingling sensation in the right leg.  

On examination, the veteran was noted to be slightly thin 
with slightly unstable, wide gait and slight shaking.  An 
examination of the head, eyes, ears, nose and throat was 
negative.  Pupils were equal and reacted to light and 
accommodation.  Extraocular muscles were intact.  The 
extremities revealed no posterior tibial or dorsalis pedis 
pulses in either foot.  There was no hair growth on the top 
of the toes.  

There was no loss of sensation in the toes.  Romberg position 
could not be maintained, and he was unstable, even with arms 
extended.  He fell back, slightly to the left.  His walk was 
slightly shaky, wide-based and wobbly.  He could not walk on 
his heels or toes.  Motor strength of his lower extremities 
revealed slight weakness in the right leg as compared to the 
left.  

He was diagnosed with diabetes, onset in 1971, on oral 
hypoglycemic agents; peripheral neuropathy, most likely 
secondary to diabetes and peripheral vascular disease, more 
than likely associated with diabetes; autonomic neuropathy 
with hypotension, more likely than not due to diabetes; 
erectile dysfunction, more likely than not due to vascular 
disease associate with diabetes; postoperative aortic valve 
disease with pig valve replacement; and benign prostatic 
hypertrophy.  

In a January 2003 private treatment record of an ankle and 
foot specialist, the veteran complained of pain, numbness, 
tingling, unsteady gait, and coolness in both feet and an 
inability to sleep because of restlessness to the lower legs.  
The examiner noted the veteran's history of diagnosed 
diabetes and peripheral neuropathy.  The veteran was 
prescribed Glucophage and Prandin for management of his 
diabetes.  

On examination, his pedal pulses were marginal, barely 
palpable, but audible with Doppler.  Capillary fill time was 
3-5 seconds.  Hair growth was absent.  There was no edema are 
varicosities.  Epicritic sensations and tactile sensations 
along the dermatomes of the lower leg, foot and ankle were 
moderately diminished with loss of two point discrimination 
and absent sensation to the distal plantar aspect of the toes 
and forefoot area.  

The veteran's range of motion was moderately restricted 
throughout the foot and ankle structures, with a gastroc 
equinus noted.  There was moderate to severe everted 
calcaneal stance position with complete collapse of the 
medial longitudinal arch and subluxation of the talonavicular 
joint.  The first ray segment was dorsiflexed and severe 
hallux limitus was noted.  Moderate hammertoe deformities 
were also clinically evident.  Muscle strength was 4 out of 5 
to the lower leg muscles and extrinsic foot musculature.

The veteran's skin was warm and atrophic with atrophy of the 
subcutaneous tissues.  Mycotic nail changes were present to 
all digits.  The X-ray studies showed degenerative changes 
throughout the tarsal and mid tarsal joints with subluxation 
of the talonavicular joint.  

There was anterior break in the cyma line, bilaterally.  
Calcaneal inclination angle was 0.  There was evidence of 
mild calcific changes to the posterior tibial artery and 
dorsalis pedis artery.  Degenerative changes were noted to 
the first MPJ with evidence of previous surgical correction.  
There was moderate joint space narrowing noted to the digits 
and MPJ.  

The veteran was diagnosed with diabetes mellitus type II with 
peripheral neuropathy and probable peripheral vascular 
occlusive disease; posterior tibial tendon insufficiency with 
early tendonitis and possible rupture; and severe talipes 
calcaneal valgus.  

Nerve conduction testing showed right ankle brachial index 
(ABI) to be 1.0 and left ABI to be .72.  Doppler wave forms 
showed to be biphasic with mild to moderate decrease in 
amplitude to the digital flow tracings.  Cutaneous nerve 
conduction studies showed moderate decrease in amplitude to 
the peroneal nerve and the posterior tibial nerves 
bilaterally, with an increase in latency to both.  Sensory 
nerve studies showed mixed changes both consisting of 
increased latencies and decreased amplitudes with mild 
increase in conduction velocity, all indicative of the axonal 
degeneration consistent with peripheral neuropathy.  

The veteran was prescribed Elavil which aided in symptoms 
only marginally.  He was also prescribed Neurotin.  The 
examiner noted that further nerve conduction study might be 
necessary to quantify the neuropathy.  

In an October 2004 private treatment record, the veteran was 
seen for a follow up for his orthostatic hypotension.  The 
examiner noted the veteran was doing well and was pretty much 
asymptomatic.  The veteran claimed his energy levels were 
low.  He was not doing exercises or following a diet program.  

His prescribed diabetes medication included those of 
Glucophage, Actos and Prandin.  The examiner stated the 
veteran's overall health was good.  

On examination, the veteran had noted diabetic retinopathy 
and hypertensive changes.  He had normal sensory reflexes and 
no atrophy.  He had normal muscle strength.  

The veteran's diagnosed diabetes was confirmed.  The examiner 
noted the veteran was doing quite well except for occasional 
orthostatic hypotensive symptomatic symptoms.  

In a November 2004 private hospital report, the examiner 
noted the veteran had a long history of type 2 diabetes, 
which over the years had been under good control.  The 
veteran was taking Prandin and Avandia for management of his 
diabetes.  He was admitted to the hospital after an episode 
of near-syncope with mostly manifestations of dizziness and 
lightheadedness which were postural.  The examiner noted the 
veteran was quite active and played golf frequently.  

Upon examination, the veteran was diagnosed with near-
syncopal episode manifested mostly by dizziness and postural 
changes; diabetes type 2 of long duration; coronary artery 
disease status post bypass surgery; and postural hypotension.  

In terms of the diabetes, the examiner noted the veteran was 
doing well clinically on the prescribed Avandia and Prandin.  
The veteran was encouraged to continue this course.  

The diagnosed postural changes were most likely secondary to 
autonomic dysfunction secondary to diabetic neuropathy.  The 
veteran was prescribed Florinef; the examiner cautioned that 
if significant peripheral edema or systemic hypertension 
developed the medication should be switched.  

The February 2005 private treatment record results remained 
wholly unchanged from October 2004.  The examiner commented 
that the veteran's glucose levels were under good control.  
The veteran was to continue with his present therapy and 
resume use of TED hose stockings.  

In an April 2005 VA treatment record, the veteran was seen 
for ongoing diabetes treatment.  The veteran reported that 
the dizziness would come and go.  He reported an episode of 
kidney stones that passed without treatment or recurrence.  
Noted microscopic hematuria and glucometer values were in the 
110-120 range.  The veteran reported a history of treatment 
from a private endocrinologist.  

The examiner noted the veteran's history of treatment for 
aortic valve replacement.  The examiner also noted the 
history of treatment for neuropathy.  The neuropathy was 
worse with cool weather and at night.  He also reported his 
history of hospitalization for dizziness, reportedly effects 
of his diabetes.  The examiner noted the complete work-up 
including MRI, CT Scan and blood work were all within normal 
limits.  The examiner noted the veteran reported sliding 
scale insulin coverage used as occasion required.  

Upon examination, the veteran's diagnosed diabetes was 
confirmed.  The veteran preferred to continue with the care 
regimen as outlined by his private physician.  He agreed to 
work more on exercise and weight reduction.  The diagnosed 
neuropathy was stable as was the dizziness.  The diabetic 
foot inspection was within normal limits.  

Notwithstanding the noted complications of the diabetes to be 
discussed herein below, the Board has applied the noted 
criteria to the case at hand and observes that the veteran 
continues to use oral hypoglycemic agents and a restricted 
diet to treat his diabetes mellitus for the period in 
question.  

To warrant a 40 percent evaluation, the veteran must show his 
diabetes mellitus requires insulin, restricted diet, and a 
regulation of activities.  The Board notes the November 2004 
private hospitalization report when the veteran was noted to 
be quite active and play golf frequently.  Thus, the 
veteran's diabetes mellitus does not meet the criteria for a 
higher evaluation for the period May 8, 2001 through June 6, 
2005.  


B.  The period beginning June 6, 2005.  

A June 2005 private treatment record indicates the veteran 
was seen for follow up treatment.  The veteran's noted 
medical history included non-insulin dependent diabetes, 
renal insufficiency and aortic valve replacement.  The 
veteran was counseled on diet, lifestyle modifications and 
medication side effects.  

A July 2005 private treatment record reported that the 
veteran had complained of frequent lightheadedness causing 
imbalance.  The examiner noted the veteran had been 
hospitalized on three occasions in the past year for low 
blood pressure.  The examiner opined that the condition was 
the result of the veteran's diabetes.  

During a July 2005 VA examination, the veteran reported his 
long history of diabetes.  He denied any episodes of 
ketoacidosis.  He did report recent hospitalization for low 
blood pressure.  He was on no specific restricted diet and 
his weight was stable.  With regards to activities, he was 
extremely dizzy and could not ambulate without holding on or 
without assistance.  

During gait testing, the veteran had to hold onto the wall 
the entire time and fell to the right.  He also had no 
knowledge of where his foot was at any one time.  He claimed 
his vision was related to his low blood pressure.  

The current diabetes medication included Glucophage, Actos, 
Prandin and sliding scale insulin to be used as necessary.  
The veteran also reported diabetic foot problems and erectile 
dysfunction.  

On examination, the veteran was in no acute distress.  He was 
post surgery for cataract removal.  He had grade 2/6 systolic 
murmur with a prosthetic click and no enlargement.  He had 
exquisite and moderate degree in terms of pain on palpation 
of his left lower quadrant, however no mass was found.  

The extremities showed good strength and muscle bulk and 
tone.  He had atrophic skin in the lower extremities.  He had 
chronic onychomycosis in the toe nails and had a bruise on 
the left first toe due to fall.  Vibratory sense was 
diminished as was light touch.  He could not appreciate the 
difference between the prongs of a fork and the handle of a 
fork on his skin.  There was decreased sensation to pinprick.  
His AlC was 7.2 and glucose was 144.  He had bilateral pes 
planus, a BUN level of 23 and a creatinine level of 1.4.  

The diagnosed diabetes was noted to be presently 
uncontrolled.  Additionally, the veteran had diabetic 
nephropathy and peripheral neuropathy of the lower 
extremities.  

The VA examiner also diagnosed enlarged prostate, history of 
hearing loss, post surgery aortic stenosis, decreased visual 
acuity status post cataract surgery with corneal opacity on 
the left, erectile dysfunction, orthostatic hypotension 
causing dizzy spells, and pes planus.  

The private treatment records from December 2005 to July 2006 
document the history of complaints and treatment for 
orthostatic hypotension due to the autonomic dysfunction.  
The veteran's long history of diabetes was observed.  

The diagnosis of diabetes with neuropathy, orthostatic 
hypotension, history of bilateral nephrolithiasis, history of 
ureteral stone, history of back surgery, history of cyst 
removal from right groin, history of aortic valve 
replacement, history of TURP and history of TIA were noted.  
The records indicate that the private examiner counseled the 
veteran on diet, lifestyle modification and medication side 
effects.  

During a June 2007 VA examination, the veteran complained 
that his diabetes condition had limited his functional 
abilities to perform activities he once enjoyed.  He lived in 
an assisted living facility because he could not function 
independently.  His legs were weak, limiting his ability to 
walk and increasing his potential for falling.  He had not 
been told by his physician to restrict his activities due to 
his diabetes.  

The veteran reported having episodes of high blood sugar, 330 
mg/dl, with no associated symptoms and low blood sugar, 60 
mg/dl, with dry mouth lasting an hour until he drank orange 
juice.  His home glucose stayed between 95-100 mg/dl but in 
recent weeks had been 100-120 mg/dl before breakfast.  He had 
been off the sliding scale of insulin for 2 years and now 
took Lantus insulin, 18 units a night.  He reported his blood 
sugar was well controlled since he began using the insulin.  
He also complained of having a loss of balance due to 
diabetes.  He reported being hospitalized several time due to 
the loss of balance accompanied with severe weakness of his 
legs.  

The veteran reported a history of lightheadedness with 
standing, and the treatment records diagnosed postural 
orthostatic hypertension or autonomic dysfunction.  He also 
reported having an eye disability due to diabetes.  He also 
complained of numbness and tingling sensation of his feet, 
described as very cold with no discoloration but associated 
with tingling and burning sensation.  He had diagnosed 
peripheral vascular disease with symptoms when he walked but 
the pain and weakness got better when he stopped walking.  

The veteran complained that his diabetes was getting 
progressively worse.  He now used oral medication and insulin 
to treat his diabetes.  He reported having had episodes of 
hypoglycemic reactions or ketoacidosis but no complications 
requiring hospitalization.  He went to his diabetic care 
provider every three months.  The veteran was not instructed 
to follow a restricted special diet; neither was he 
restricted from performing strenuous activities.  

The veteran reported symptoms of diabetic-related peripheral 
vascular disease in the lower extremities.  He reported 
having diabetic-related cardiac symptoms including peripheral 
edema, weakness and dizziness.  His diabetic visual problems 
including cataracts and glaucoma.  His peripheral neuropathy 
related to diabetes included paresthesias and tingling at the 
bottom of the feet.  

On examination, the veteran had weakness of the lower legs 
during weight bearing against resistance.  He had decreased 
sensation to pinprick and absent to soft touch at the lateral 
side of the legs from below the knee down to his ankle and 
the lateral dorsal aspect of the foot.  

With regard to visual impairments, the veteran was diagnosed 
with glaucoma.  The examiner stated that open angle glaucoma 
was not secondary to his diabetes.  The veteran did not have 
any evidence diabetic retinopathy.  

With regard to kidney disorder, the veteran was diagnosed 
with mild renal insufficiency.  The examiner noted this 
disorder was a complication of diabetes and related to its 
poor control.  There was no peripheral edema.  

With regard to the peripheral neuropathy, the veteran 
identified a history of a tingling sensation in his lower 
legs.  He complained of having difficult to sleep because his 
feet were always cold.  His legs would just give out when he 
walked.  He had pain at the back and front of his legs just 
below the knees.  

Nerve conduction studies confirmed peripheral neuropathy of 
the lower extremities.  The noted affected nerves were the 
tibial and peroneal nerves.  The examiner noted the 
peripheral neuropathy affected the veteran's sleep because 
the coldness and tingling sensation intermittently woke him 
up.  

The VA examiner concluded that the veteran's diabetes likely 
required regulation of his activities because complications 
of diabetes affected his activities of daily living including 
walking and his ability to play golf.  The veteran was noted 
to have reported episodes of hypoglycemic reactions and 
ketoacidosis, but no evidence of this in the medical records.  

The veteran did not have an eye disability secondary to his 
diabetes.  The examiner also noted that diabetes was a major 
risk factor in cardiovascular disease.  

The Board has applied the noted criteria to the evidence of 
record.  Given the noted examination findings, the veteran's 
reports of associated symptoms due the service-connected 
diabetes mellitus, and his regular visits to his diabetic 
care provider, the Board finds that the service-connected 
diabetes mellitus presents a disability picture that more 
closely resembles the criteria for the assignment of a 60 
percent evaluation beginning on June 6, 2005.  

The Board does not find evidence that the veteran's diabetes 
requires more than daily injections of insulin, restricted 
diet and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to the diabetic 
care provider.  However, an evaluation in excess of 60 
percent is not warranted.  

The Board notes the record is replete with reference to 
complaints and treatment for peripheral neuropathy of the 
left and right lower extremities.  The July 2002 VA 
examination report diagnosed peripheral neuropathy, most 
likely secondary to diabetes.  

The January 2003 private treatment record of an ankle and 
foot specialist reported that cutaneous nerve conduction 
studies showed moderate decrease in amplitude to the peroneal 
nerve and the posterior tibial nerves, bilaterally, with an 
increase in latency to both.  

The sensory nerve studies showed mixed changes both 
consisting of increased latencies and decreased amplitudes 
with mild increase in conduction velocity, all indicative of 
the axonal degeneration consistent with peripheral 
neuropathy.  

The July 2005 VA examination report noted that vibratory 
sense was diminished as was light touch.  He could not 
appreciate the difference between the prongs of a fork and 
the handle of a fork on his skin.  

The June 2007 VA examination report observed that the veteran 
had weakness of the lower legs during weight bearing against 
resistance.  He had decreased sensation to pinprick and 
absent to soft touch at the lateral side of the legs from 
below the knee down to his ankle and the lateral dorsal 
aspect of the foot.  

The nerve conduction studies confirmed peripheral neuropathy 
of the lower extremities.  The noted affected nerves were the 
tibial and peroneal nerves.  The examiner noted the 
peripheral neuropathy affected the veteran's sleep because 
the coldness and tingling sensation intermittently woke the 
veteran up.  

Given this evidence, the Board finds that a separate 10 
rating is assignable for the identified peripheral neuropathy 
of each lower extremity due to the service-connected diabetes 
mellitus.  

As there is no rating code that directly corresponds to the 
veteran's symptoms, the Board finds that the veteran's 
peripheral neuropathy of the right and left lower extremities 
are most analogous to moderate incomplete paralysis of the 
posterior tibial nerve as contemplated by a 10 percent 
evaluation.  38 C.F.R. § 4.124a, including Diagnostic Code 
8525 (2007).  



ORDER

An increased evaluation in excess of 20 percent for the 
service-connected diabetes mellitus, with peripheral 
neuropathy, for the period from May 8, 2001 to June 5, 2005 
is denied.  

An increased evaluation of 60 percent for the service-
connected diabetes mellitus, beginning on June 6, 2005 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

Separate 10 percent ratings for the service-connected 
peripheral neuropathy of each lower extremity associated with 
the diabetes mellitus are granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



REMAND

Given the favorable action taken hereinabove, the Board finds 
that the matter of increased compensation on the basis of a 
total rating based on individual unemployability due to 
service-connected disability (TDIU) has reasonably been 
raised in this case.  Accordingly, this issue must be 
addressed by the RO in this case.  Further development of the 
record also is now required.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment for any service-
connected disability.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

2.  The RO should arrange for a VA 
examination of the veteran to determine 
the current severity of his service-
connected disabilities and how they 
currently affect his employability.  The 
veteran's claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  

The examiner must provide an opinion, 
based on the examination findings and a 
review of the claims file, on whether the 
veteran's service- connected disabilities 
alone preclude him from obtaining and 
maintaining gainful employment consistent 
with his education and occupational 
experience.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  

The rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.  If the examiner 
determines that any additional 
examination of a specific service- 
connected disability is necessary, the RO 
must schedule and obtain the designated 
examination from an appropriate health 
care provider.  

3.  After completion of all indicated 
development, the veteran's claim of total 
rating based upon individual 
unemployability due to a service-
connected disability should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


